EXHIBIT D NOTICE OF WITHDRAWAL OF TENDER Regarding SHARES of CADOGAN OPPORTUNISTIC ALTERNATIVES FUND, LLC Tendered Pursuant to the Offer to Purchase Dated December 27, 2010 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT, AND THIS NOTICE OF WITHDRAWAL OF TENDER MUST BE RECEIVED BY THE COMPANY BY, 12:00 MIDNIGHT, NEW YORK TIME, ON MONDAY, JANUARY 25, 2011, UNLESS THE OFFER IS EXTENDED. Complete this Notice of Withdrawal of Tender and Return or Deliver to: U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee WI, 53202 Attn:Jay Tophooven For additional information: Phone:(414) 287-3744 Fax:(414) 287-3838 Cadogan Opportunistic Alternatives Fund, LLC Ladies and Gentlemen: The undersigned wishes to withdraw the previously submitted notice of the undersigned’s intent to tender its Shares of Cadogan Opportunistic Alternatives Fund, LLC (the “Company”) for purchase by the Company that previously were submitted by the undersigned in a Notice of Intent to Tender dated .IF THIS WITHDRAWAL NOTICE IS TIMELY RECEIVED IN ACCORDANCE WITH ITS ACCOMPANYING INSTRUCTIONS, THE IDENTIFIED SHARES PREVIOUSLY SUBMITTED FOR TENDER WILL NOT BE REPURCHASED BY THE COMPANY. Such tender was in the amount of (specify one): · All of the undersigned’s Shares. · A portion of the undersigned’s Shares expressed as a specific dollar amount. $ The undersigned recognizes that upon the submission on a timely basis of this Notice of Withdrawal of Tender, properly executed, the Shares previously tendered will not be purchased by the Company upon expiration of the tender offer described above. SIGNATURE(S).If joint ownership, all parties must sign.If fiduciary, partnership or corporation, indicate title of signatory under signature lines. Signature (SIGNATURE SHOULD APPEAR EXACTLY AS ON YOUR SUBSCRIPTION AGREEMENT) Signature (SIGNATURE SHOULD APPEAR EXACTLY AS ON YOUR SUBSCRIPTION AGREEMENT) Print Name of Member Print Name of Member Title (if applicable) Title (if applicable) Date: Date:
